lee, elmer edward v. state                                          






                     NO. 12-05-00084-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


TAVION DQUAN LANDON,                            §     APPEAL FROM THE 2ND
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     CHEROKEE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of injury
to a child.  Thereafter, Appellant filed a notice of appeal.  To be sufficient to invoke the appellate
court’s full jurisdiction, the notice of appeal filed by an appellant in a criminal case must bear the
trial court’s certification of the appellant’s right to appeal under Texas Rule of Appellate Procedure
25.2(a)(2).  Tex. R. App. P. 25.2(d).  However, Appellant’s notice of appeal does not include the
required certification.
            On April 26, 2005, this Court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 25.2 and 37.1, that the notice of appeal does not include the trial court certification.  The
notice also informed Appellant that unless he filed a proper notice of appeal on or before May 26,
2005, the appeal would be referred to the Court for dismissal.
            The deadline for responding to this Court’s notice has expired, and Appellant has failed to
respond to our notice.  Therefore, the appeal is dismissed for want of jurisdiction.
Opinion delivered May 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(DO NOT PUBLISH)